Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The abstract of the disclosure is objected to because then reference numerals therein are not in parentheses.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 5-6 and claim 8, lines 9-10, “a handle formed along each longitudinal edge of the array of container receiving apertures” is indefinite, as one handle is not formed along both longitudinal edges as such recitation defines.  
As to claim 3 and claim 9, line 2 of each, “each distal end of each center aperture” lacks antecedent basis, as an arbitrarily undefined shape aperture fails to clearly distinguish distal ends.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. (7,775,348)(Figures 1 or 7). Claims 1-3, 6-9  and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen (7,445,114)(Figure 1). Each discloses a flexible container carrier (10; 10; respectively) for unitizing a plurality of containers, comprising a plurality of flexible bands (forming apertures 25; forming apertures 25) that form an array or two longitudinal rows of container receiving apertures (25; 25), the array arranged in longitudinal rows and transverse ranks, a respective handle (30 or inboard of and including 60; 30) formed along each longitudinal edge of the array of container receiving apertures, and two or more sets (55; 55) of perforations formed between each row of container receiving apertures. 
As to claims 2 and 8, each discloses two or more center apertures (70 and 70of Figure 1; 70 and 70) formed between longitudinal rows of container receiving apertures.  
As to claims 3 and 9, each discloses a notch (pointed corner; pointed corner) positioned on each distal end of each shown diamond-shaped center aperture.
As to claim 6, each discloses the perforations as a plurality of slits positioned between each center aperture. 
As to claims 7 and 12, each discloses a center band (at both longitudinal sides of 55; at both longitudinal sides of 55) approximately twice as wide as an outer band (at 45; at 45) of the container carrier. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over either Olsen et al. or Olsen, as applied to claim 2 above, and further in view of Olsen et al. (4,356,914). The base references to Olsen et al. and Olsen do not disclose center apertures asymmetric in shape relative to a transverse axis of the carrier. However, Olsen et al. (‘914) disclose center apertures (disposed in 20 and each bisected by axis A-A) that are asymmetric in shape relative to a transverse axis of the carrier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide either base reference to Olsen et al. (‘348) and Olsen (‘114) with asymmetric center apertures in the manner of Olsen et al. (‘914) as claimed, as such a modification would predictably provide nonuniform, but workable stretching of the carrier as suggested by Olsen et al. (‘914). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
As to claims 5 and 11, the central apertures of the central portion of Olsen et al. (‘914)  are elongated toward a center of the carrier.  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG